___________

                                    No. 96-2791
                                    ___________

Patricia L. Crawford,                     *
                                          *
              Appellant,                  *
                                          *
     v.                                   * Appeal from the United States
                                          * District Court for the
Shirley S. Chater, Commissioner       *   Western District of Missouri.
of the Social Security                    *
Administration,                           * (UNPUBLISHED
                                          *
              Appellee.                   *


                                    ___________

                      Submitted:    December 30, 1996

                           Filed:   April 14, 1997
                                    ___________

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.

     Patricia L. Crawford appeals the judgment of the district court1
affirming the Commissioner's denial of disability insurance benefits (DIB)
and supplemental security income (SSI).       We affirm.


     Crawford filed applications for DIB and SSI, alleging disability due
to bilateral forearm and hand pain.         Evidence at a hearing before an
administrative law judge (ALJ) revealed Crawford underwent carpal tunnel
release.    She was running a child-care business in her home on a full-time
basis for five young children, ranging in age from eight months to four
years.     The ALJ determined Crawford had the residual functional capacity
to perform at least light work involving no repetitive use of the upper
extremities, no




     1
     The Honorable Fernando J. Gaitan, Jr., United States District
Judge for the Western District of Missouri.
vibration to the upper extremities, no lifting over ten pounds, and no
tasks requiring fine finger dexterity or sensation.        Based on testimony of
a vocational expert (VE), the ALJ found there were a significant number of
jobs in the national economy Crawford could perform.


     On appeal, Crawford asserts the ALJ erred in finding she could
perform light work (when she could no longer perform sedentary work), in
determining   she   could   perform   jobs   as   a   security   monitor,   laundry
attendant, and dressing room attendant as those jobs are described in the
Dictionary of Occupational Titles (4th Ed. 1991) (DOT), and in finding her
subjective complaints only partially credible.


     We conclude the ALJ's decision is supported by substantial evidence
on the record as a whole.      See Piepgras v. Chater, 76 F.3d 233, 236 (8th
Cir. 1996) (standard of review).       The ALJ properly evaluated Crawford's
subjective complaints under Polaski v. Heckler, 739 F.2d 1320, 1322 (8th
Cir. 1984).   Even Crawford's physicians expressed the opinion Crawford
could do work that did not involve repetitive hand use.            See Edwards v.
Secretary of Health & Human Servs., 809 F.2d 506, 508 (8th Cir. 1987)
(examining physician's failure to find disability factor in discrediting
subjective complaints).     While Crawford correctly asserts that the ability
to do minor household chores does not demonstrate the ability to perform
substantial gainful activity, see Easter v. Bowen, 867 F.2d 1128, 1130 (8th
Cir. 1989), Crawford is in the business of caring for at least five infants
and toddlers full-time, in addition to performing her own housework.            The
ALJ properly considered Crawford's receipt of unemployment benefits in
assessing her credibility.    See Barrett v. Shalala, 38 F.3d 1019, 1024 (8th
Cir. 1994) (unemployment recipient must sign documents stating capable of
work and seeking work).


     The ALJ properly concluded Crawford could perform light work




                                       -2-
with the enumerated restrictions.       While persons who can perform light
work can generally perform sedentary work, the Code of Federal Regulations
notes exceptions where "there are additional limiting factors such as loss
of fine dexterity or inability to sit for long periods of time."   20 C.F.R.
§§ 404.1567(b), 416.967(b).


     The jobs described by the VE are similar to the DOT descriptions of
gate guard (372.667-030), laundry attendant (369.677-010), and sales
attendant (299.677-010).   While these jobs, as listed in DOT, may require
additional or different duties than those described by the VE, the DOT
descriptions provide the maximum requirements of jobs, not the range; and
as such may not coincide in all respects with jobs as performed in
particular establishments or locales.    See Jones v. Chater, 72 F.3d 81, 82
(8th Cir. 1995).     We can assume the VE considered all the impairments
listed by the ALJ in fashioning her response to the hypothetical, see
Whitehouse v. Sullivan, 949 F.2d 1005, 1006 (8th Cir. 1991), and her
testimony based on that hypothetical, which included the limitations the
ALJ found credible, constitutes substantial evidence.         See Miller v.
Shalala, 8 F.3d 611, 613 (8th Cir.      1993) (per curiam).


     Accordingly, we affirm the judgment of the district court.


     A true copy.


           Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                     -3-